SWYGERT, Senior Circuit Judge,
concurring.
Neither party disputes that the warrant was issued with administrative probable cause pursuant to 21 U.S.C. § 880(d)(1). The only issue before us is whether the trial court properly denied appellant’s motion for suppression and return of his property pursuant to Rule 41(e), Fed.R.Crim.P. Appellant here seeks an evidentiary hearing on whether the real purpose behind the issuance and use of the administrative warrant was to gather evidence of criminal activity.
Employing administrative warrants for criminal investigations is illegal. The DEA’s use of the Milwaukee city police in this search was, to say the least, highly questionable. There is, however, no indictment, no pending grand jury proceeding, and no current criminal investigation of appellant’s activities. If a criminal proceeding resulting from the search were to be instituted, the appellant may then rais'e his objection about the improper use of the administrative warrant. Because the ap*778pellant does not find himself in a criminal setting, however, I see no basis for an evi-dentiary hearing.
I concur in the result.